 
The Red Oak Trust
815A Brazos, Suite 352
Austin, Texas 78701

 

    October 28, 2010



UV Flu Technologies, Inc.
411 Main St., Bldg 5
Yarmouthport, MA, 02675


Attn.: John J. Lennon, President and CEO
 

 
Re:
Letter of Intent by and between The Red Oak Trust (“Red Oak”) and UV Flu
Technologies, Inc. (“UVFLU”)

 
Dear Mr. Lennon:


This Letter of Intent (this “LOI”) is intended as an expression of our mutual
intentions.  It shall be binding upon both parties, subject to the terms and
conditions contained herein, until formal definitive agreements (the “Definitive
Agreements”) including, but not limited to, a Stock Purchase Agreement which is
described in Article “2” of this LOI confirming the terms and conditions set
forth in this LOI as well as setting forth such representations and warranties
and other provisions which are customary in a transaction of this nature are
acceptable to us and our respective attorneys.  If any or all of the Definitive
Agreements are not executed, this LOI shall nonetheless be binding subject to
completion of due diligence under Article 1 below. This LOI rescinds and voids
in its entirety that certain letter of intent between UVFLU and Red Oak dated
October 26, 2010.


1.           Subject to completion of legal due diligence by UV Flu
Technologies, Inc., a Nevada corporation (“UVFLU”), on or prior to November 18,
2010 (the “Closing Date”), subject to one or more mutually agreed upon
extensions, shall acquire one hundred (100%) percent of the issued and
outstanding unit of RxAir Industries, LLC a Nevada limited liability company
(“RxAir”) which is wholly owned by Red Oak (the “Acquisition”). The parties
agree to automatically extend the Closing Date for up to an additional thirty
(30) days in the event UVFLU’s auditor advises that the audit cannot be
completed by November 18, 2010.


2.           The terms of the Acquisition shall be set forth in a Stock Purchase
Agreement by and between Red Oak and UVFLU, which shall include, but not be
limited to, the following terms and conditions:


A.           Purchase Price: The Purchase Price (the “Purchase Price”) with
respect to the Acquisition shall be:


(i)           One hundred and twenty five thousand ($125,000) dollars in cash
(the “Cash Purchase Price”) to Red Oak, payable:


1

--------------------------------------------------------------------------------


 
(a)           ten thousand ($10,000) dollars upon the execution of this LOI;


(b)           fifteen thousand ($15,000) dollars upon the completion of the
audit of RxAir, with respect to which UVFLU agrees to diligently pursue and
cooperate with the auditors; and


(c)           one hundred thousand ($100,000) dollars at the closing of the
Acquisition (the “Closing”); and


(ii)           One million (1,000,000) shares of UVFLU common stock par value
$0.001 per share (the “Closing Shares”), pursuant to the following terms and
conditions:


(a)           At the Closing, UVFLU shall deliver the Closing Shares to Red Oak
in “book form.”


(b)           Commencing six (6) months after the Closing Date, Red Oak shall be
entitled to sell the Closing Shares subject to Red Oak meeting the conditions
under Rule 144 of the Securities Act of 1933, as amended.


(c)           UVFLU agrees that on the Closing Date, it shall provide a letter
of instruction to its transfer agent stating that at any time after 6 months
from the Closing Date, the transfer agent can accept a legal opinion from legal
counsel other than legal counsel to UVFLU with respect to any request for
removal of the restrictive legend related to the Closing Shares.  For purposes
of this Sub-Subparagraph “(c)” of this Subparagraph “(ii)” of this Paragraph “B”
of this Article “2” of this LOI, a legal opinion from the firm of Mintz &
Fraade, P.C. shall be deemed acceptable to UVFLU.


B.           Consulting Agreement: UVFLU agrees to enter into a Consulting
Agreement with Bryan A. Scott or an entity designated by Bryan A. Scott
(jointly, the “Consultant”), which shall include, but not be limited to, the
following terms and conditions:


(i)           The term of the Consulting Agreement shall be nine (9) months.


(ii)           The amount of the Consulting fees (the “Consulting Fees”) shall
be an aggregate of ninety thousand ($90,000) dollars, payable ten thousand
($10,000) dollars per month (the “Monthly Consulting Fees”) beginning thirty
(30) days from the Closing Date.


(iii)           UVFLU may only terminate the Consulting Agreement in the event
of the Consultant’s conviction with respect to material fraud.


(iv)           It is acknowledged and agreed that the Consultant shall not be an
officer of either RxAir or UVFLU.


C.           UVFLU agrees that it shall issue to each of Manny Marquez, Melanie
Paschal and John Bugg, three key personnel of RxAir, subject to their continued
active involvement with RxAir, one hundred thousand (100,000) shares of UVFLU
common stock as follows:


2

--------------------------------------------------------------------------------


 
(i)           twenty five thousand (25,000) shares on the Closing Date;


(ii)           twenty five thousand (25,000) shares six (6) months after the
Closing Date; and


(iii)           fifty thousand (50,000) shares twelve (12) months after the
Closing Date.


D.           UVFLU agrees that on the Closing Date it shall assume the
obligations of RxAir which are set forth on the schedule which is annexed hereto
and made a part hereof as Exhibit “A.”


E.           Red Oak agrees that it shall:


(i)           Cancel all promissory notes payable by RxAir to Red Oak and
Bridgepoint Partners, LLC, a Nevada limited liability company (“Bridgepoint”);


(ii)           Pay in full and cancel all RxAir lines of credit secured by Red
Oak, Bridgepoint or Bryan A. Scott, personally; and


(iii)           Resign as the Operating Manager of RxAir.


3.           SEC Filings.  UVFLU agrees that it shall use best efforts to remain
current with its filing obligations with the SEC for a minimum of twelve (12)
months from the Closing Date.


4.           Non-refundable Deposit.  Simultaneously with the execution of this
LOI, UVFLU shall pay ten thousand ($10,000) dollars as a non-refundable deposit
to Red Oak (the “LOI Deposit”) that shall be wired to Mintz & Fraade, P.C., per
written instructions below, to be utilized as directed by Red Oak.  Subject to
Article 1 above, on or prior to the second (2nd) business day after the
completion of the audit of RxAir, UVFLU shall pay an additional fifteen thousand
($15,000) dollars as a non-refundable deposit to Red Oak (the “Due Diligence
Deposit;” the LOI Deposit and the Due Diligence Deposit are hereinafter jointly
referred to as the “Non-refundable Deposit”).
 
WIRE INSTRUCTIONS:
HSBC BANK, USA
666 Fifth Avenue
New York, NY 10103
Attn: Ann Garamella, Assistant Manager
Tel: (212) 489-6751
Fax: (212) 489-6977
 
 
ABA/Routing No.: 021001088
Account No.: 011-78674-4
Account: MINTZ & FRAADE, PC ATTORNEY ESCROW ACCOUNT

 
5.           Each party agrees that it shall be responsible for its own legal,
accounting and other advisory fees and expenses incurred in connection with the
transaction contemplated hereunder, including, but not limited to, any and all
professional fees and other costs incurred in connection with due diligence;
provided, however that UVFLU shall be responsible for all audit fees and costs
incurred in connection with the audit of RxAir.


3

--------------------------------------------------------------------------------


 
6.           Each party agrees that if, for any reason, it determines not to
enter into the Stock Purchase Agreement as a result of the other party violating
this LOI, the violating party shall not have any claims, rights or recourse
against the non-violating party either pursuant to this LOI or as a result of
the failure of the non-violating party to enter into the Stock Purchase
Agreement.


7.           Red Oak acknowledges and agrees that, commencing from the date of
this LOI and continuing until the Closing Date, it shall operate the business of
RxAir in a manner which is consistent with a viable, going concern.


8.           No public disclosure of the terms of this LOI shall be made by
either party hereto or any of their respective representatives, without the
written approval of the other party, which shall not be unreasonably withheld,
or except as may be required by law or by judicial or other compulsory process;
provided, however, UVFLU may issue press releases in the ordinary course of
business; provided further, however, any press release referencing RxAir, its
products or services shall be subject to the foregoing written approval of Red
Oak.   Any party intending to make disclosure of the terms of this LOI if
required by law or by judicial or other compulsory process shall notify the
other party in writing as soon as possible and, if possible, in advance of any
such disclosure.


9.           This LOI may not be changed, modified, extended, terminated or
discharged orally, and shall only be changed, modified, extended, terminated or
discharged by a written agreement specifically referring to this LOI which is
signed by both of the parties to this LOI.


10.           This LOI shall in all respects be construed, governed, applied and
enforced in accordance with the laws of the State of New York and be deemed to
be an agreement entered into in the State of New York and made pursuant to the
laws of the State of New York, without giving effect to the principles of
conflicts of law.


11.           In consideration of the time and effort UVFLU will incur to pursue
this transaction, Red Oak agrees that, from the date of execution of this LOI
(or, if sooner, until such time as the parties agree in writing to terminate
this LOI) until the Closing, neither RxAir, Red Oak nor its shareholders nor any
person or entity acting on their behalf will in any way directly or indirectly
(i) solicit, initiate, encourage or facilitate any offer to directly or
indirectly purchase RxAir or assets related thereto, (ii) enter into any
discussions, negotiations or agreements with any person or entity which provide
for such purchase, or (iii) provide to any persons other than UVFLU or its
representatives any information or data related to such purchase or afford
access to the properties, books or records of RxAir to any such persons;
provided, however that if the Closing does not occur on, or prior to, November
18, 2010, or as mutually extended by the parties, the provisions of this Article
“11” of this LOI shall be deemed null and void. If RxAir, Red Oak, its
shareholders or its representatives receive any inquiry or proposal offering to
purchase RxAir or any assets related thereto, Red Oak will promptly notify
UVFLU.


4

--------------------------------------------------------------------------------


 
12.           If any term or provision hereof shall be held illegal or invalid,
this LOI shall be construed and enforced as if such illegal or invalid term or
provision had not been contained herein.


13.           This LOI may be executed in counterparts, by original or facsimile
signature, with the same effect as if the signatures to each such counterpart
were upon a single instrument; and each counterpart shall be enforceable against
the party actually executing such counterpart.  All counterparts shall be deemed
an original copy.


14.           The delay or failure of a party to enforce at any time any
provision of this LOI shall in no way be considered a waiver of any such
provision, or any other provision of this LOI.  No waiver of, delay or failure
to enforce any provision of this LOI shall in any way be considered a continuing
waiver or be construed as a subsequent waiver of any such provision, or any
other provision of this LOI.


If the foregoing is in accordance with your understanding, please so acknowledge
by signing the enclosed copy of this letter and returning it to the undersigned.
 
 

  Sincerely,           The Red Oak Trust                
 
By:
/s/ Bryan A. Scott      
Bryan A. Scott, Trustee
         

AGREED TO AND ACCEPTED:


UV Flu Technologies, Inc.



       
By:
/s/ John J. Lennon     John J. Lennon, President and CEO            

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A




 
1.
Remaining lease obligation for the 3,900 square feet office and warehouse space
located at 3323 Garden Brook Drive, Farmers Branch, Texas 75234, as evidenced by
the Lease Agreement dated May 1st, 2010 by and among WTHW, Ltd (as Landlord) and
RxAir Industries, LLC (Tenant).   The term of the lease ends April 30th,
2011.  The rent is $1,460 per month.  The Landlord holds a $4,380 security
deposit.



 
2.
Remaining obligations for the promissory note dated September 18, 2009 having an
original principal amount of $25,000 by and among Clean Air Research &
Engineering Solutions, LLC (Payee) and RxAir Industries, LLC (Payor).  The note
bears an interest rate of 6.5% per annum and is secured by US Patent #6,680,028
which is owned by RxAir Industries, LLC.  Monthly payments of principal and
interest of $489.15 are due on the 12th calendar day of each month.  As of the
date of this LOI, the note is in good standing and the remaining principal
balance is $20,660.67.



 
3.
Remaining lease obligation for corporate services provided at 12225 Greenville
Ave, Ste 700, Dallas, Texas 75243, as evidenced by the Lease Agreement dated
July 1st, 2010 between Centre Suites and RxAir Industries, LLC (Customer).  The
term of the lease ends December 31st, 2010.  The base rent is $150 per month
plus service fees.



 
4.
Outstanding accounts payable.  Balance as of 10/20/2010 is $8,162.35.



6

--------------------------------------------------------------------------------

